                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
GARY ANTHONY,                       )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Action No. 17-1249 (ABJ)
                                    )
INTERNATIONAL ASSOCIATION OF )
MACHINISTS AND AEROSPACE            )
WORKERS DISTRICT LODGE 1, et al., )
                                    )
                  Defendants.       )
____________________________________)
                                   MEMORANDUM OPINION

        Plaintiff Gary Anthony brought this action against defendants District Lodge 1, a union

affiliated with the International Association of Machinists and Aerospace Workers, and the

International Association of Machinists and Aerospace Workers National Pension Fund (the

“Fund”). Compl. [Dkt. # 1] at 1–2. He alleges that defendants violated the terms of the Plan and

breached their fiduciary duties under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq., when they failed to include him as a participant under the

Plan and denied him benefits. Id. Specifically, in Count I, plaintiff alleges that defendants violated

the terms of the Plan by denying him eligibility to participate in the Fund as directed by the

“documents and instruments governing the Plan.” Compl. ¶¶ 13–16. In Count II, he alleges that

defendants owed him a fiduciary duty under ERISA to “observe and follow the governing terms”

of the Plan, and that they breached that duty. Id. ¶¶ 17–21.

        On August 24, 2017, District Lodge 1 moved to dismiss both counts pursuant to Federal

Rule of Civil Procedure 12(b)(6). It argued that plaintiff failed to allege sufficient facts to establish

that District Lodge 1 is a fiduciary under ERISA. See Def.’s Mot. to Dismiss & Supporting Mem.
of Law [Dkt. # 11] at 3–5. On November 6, 2017, the Court granted District Lodge 1’s motion to

dismiss Count II, because fiduciary status was a requirement for that count, but denied the motion

to dismiss Count 1, because fiduciary status was not a requirement for that count. Anthony v. Int’l

Ass. Of Machinists & Aerospace Workers District Lodge 1, 296 F. Supp. 3d 92, 96–98 (D.D.C.

2017). Thus, plaintiff’s ERISA claim for violation of the Plan proceeded against District Lodge

1.

       On August 15, 2018, District Lodge 1 moved for summary judgment on Count I, arguing

that the Trustees of the Fund had sole discretion to make eligibility determinations, and therefore

District Lodge 1 could not have violated the Plan when plaintiff was found to be ineligible to

participate. See District Lodge 1’s Mot. for Summ. J. [Dkt. # 28] (“District Lodge 1’s Mot.”);

District Lodge 1’s Mem. of P. & A. in Supp. of its Mot. [Dkt. # 28-1] (“District Lodge 1’s Mem.”).

That same day, the Fund moved for summary judgment on Counts I and II, arguing that the

Trustees’ decision to deny eligibility to plaintiff was reasonable and therefore entitled to deference,

and that plaintiff could not pursue Count II because the remedies requested were duplicative of

Count I. See Fund’s Mot. for Summ. J. [Dkt. # 27] (“Fund’s Mot.”). Plaintiff filed a cross-motion

for summary judgment on September 28, 2018 arguing that the Fund’s decision was not based on

substantial evidence and was therefore unreasonable. Pl.’s Mem. in Supp. of Pl.’s Mot. for Summ.

J. [Dkt. # 29] (“Pl.’s Mem.”) at 6–9.

       Based upon the parties’ briefs, the evidentiary record, and the relevant law, the Court will

grant the Fund’s motion for summary judgment, because the Fund’s decision to deny eligibility to

plaintiff was reasonable, and plaintiff cannot pursue duplicative remedies under § 1132(a)(3). The

Court will also grant District Lodge 1’s motion for summary judgment because the determination

to deny eligibility was solely within the Trust’s discretion.



                                                  2
                                        BACKGROUND

   I.      The Parties and Relevant Contracts

        Defendant District Lodge 1 is a union affiliated with the International Association of

Machinists and Aerospace Workers (“IAM”). Pl.’s Statement of Facts in Supp. of Pl.’s Mot. [Dkt.

# 29] (“Pl.’s SOF”) ¶ 2; Fund’s Statement of Facts in Supp. of Fund’s Mot. [Dkt. # 27-1] (“Fund’s

SOF”) ¶ 11. Plaintiff was employed as an “Organizer” by District Lodge 1 from May 2004 until

January 2012, when he became a “Grand Lodge Representative,” a position he continues to hold.

Pl.’s SOF ¶ 1; Fund’s SOF ¶ 21. Defendant IAM National Pension Fund (the “Fund”) is a multi-

employer defined benefit pension plan, and District Lodge 1 is a “Contributing Employer” to the

Fund. Pl.’s SOF ¶ 2; Fund’s SOF ¶ 11.

        The Fund is established and maintained pursuant to its Amended and Restated Trust

Agreement (“Trust Agreement”). AR550–88 1; see also Fund’s SOF ¶ 1. The Trust Agreement

allows the Trustees to “allocate fiduciary responsibilities among the Trustees, or to committees of

the Trustees.” AR560. Pursuant to this provision, the Trustees established an Appeals Committee

which has been allocated the responsibility to “[r]eview and make decisions on all participant

appeals submitted to the Fund,” among other things. AR731–32.

        The Fund is governed by a document referred to as the Plan, which details the terms and

conditions of the Fund. See AR409. An individual’s right to a benefit payable by the Fund depends

on whether the individual is a Participant, defined in the Plan as a “Covered Employee who meets

the requirements for participation in this Plan . . . .” AR602. The Plan defines “Covered

Employee” as “a person employed in Covered Employment.” AR597. “Covered Employment,”



1      Citations to the Administrative Record submitted by the Fund [Dkt. # 26], will be
abbreviated to AR. The pages cited correspond to the last three digits of the Bates Stamp on the
document.
                                                3
in relevant part, is defined as “employment in a job classification for which employer contributions

are required to this Plan by a written agreement between the Trustees and a Contributing Lodge.”

Id.

            The Plan also establishes the scope of the Trustees’ authority:

            Trustees have the sole and absolute authority, in [their] discretion, to interpret this
            Plan and to determine eligibility for benefits under this Plan. As part of their
            discretionary powers, the Trustees shall be the sole judge of: (a) the standard of
            proof required in any case; (b) the application and interpretation of this Plan; (c)
            the amount of or entitlement to a pension; and (d) the crediting of Future or Past
            Service.

AR707. The decisions of the Trustees “with respect to any exercise of this discretion made in

good faith shall be final and binding on the parties.” Id.

            District Lodge 1 and the Trustees of the IAM National Pension Fund executed a series of

written Participation Agreements, which governed the union’s participation in the Plan. Fund’s

SOF ¶ 11; Pl.’s SOF ¶ 3. During the time plaintiff was employed as an Organizer, from 2004 to

2012, there were a number of Participation Agreements executed. 2              See AR41–43; AR47–49;

AR56–58; AR80–82; AR215–20. All of these agreements required District Lodge 1 to “provide

coverage under the National Pension Plan for all of its employees, except those employees in a

bargaining unit which has negotiated a Collective Bargaining Agreement.” See AR41; AR47;

AR56; AR80; AR215.

      II.      Plaintiff’s Claim

            On or about April 5, 2016, plaintiff contacted the Fund because no contributions were being

submitted on his behalf by District Lodge 1 to the Fund, and he believed that contributions should



2       Plaintiff asserts there were four agreements, see Pl.’s Mem. at 2–3, and the Fund asserts
that there were two agreements. Fund’s Mot. at 3. Since these agreements were identical, and the
parties do not dispute that fact, the exact number of agreements is irrelevant.


                                                      4
have been made. AR10. After looking into the matter, the Fund notified plaintiff on September

13, 2016 that he was not a participant in the IAM National Pension Fund or National Pension Plan.

AR174. On October 21, 2016, plaintiff requested an appeal of that determination. AR175. He

was told by the Fund’s Executive Director, Rick Tierney, that his appeal would be heard at the

Appeals Committee meeting on December 15, 2016. AR180; AR202–06.

       That December, the Appeals Committee decided that it needed additional information

before it could render a decision. See AR239 (adopting a motion to defer plaintiff’s appeal pending

additional research). On December 20, 2016, the Fund notified plaintiff of its decision to defer

determination pending additional research, and informed plaintiff that it has “referred this matter

to District Lodge 1.” AR240. The purpose of the referral was to ascertain District Lodge 1’s

understanding of what job classifications it intended to cover as a Contributing Employer to the

Fund under the Participation Agreement. Id.

       To that end, the Committee reached out to Anthony Armideo, the Directing Business

Representative of District Lodge 1. AR242–43. It posed four questions:

       1. What job classifications did District Lodge 1 intend to contribute on behalf of as a
          Contributing Employer during its time as a Contributing Employer to the Fund, in
          accordance with the attached Participation Agreement?

       2. What job classifications of employees at District Lodge 1 were non-collectively
          bargained employees of District Lodge 1 during its time as a Contributing Employer to
          the Fund?

       3. Were any job classifications at District Lodge 1 not employees of District Lodge 1
          during its time as a Contributing Employer to the Fund? For example, were any persons
          or job classifications brought out to District Lodge 1 on lost time? Or were certain job
          classifications employees of another organization, but District 1 served a pass through
          for the purpose of pay?

       4. Please provide any documents that assist in answering these questions, including but
          not limited to meeting minutes, notes, letters or email correspondence, Lodge 1 records
          including payroll records, and the like.



                                                5
AR 242.

       Armideo responded on January 6, 2017, stating that District Lodge 1 never did, and did not

then, intend to contribute to the Fund on behalf of the District Lodge 1 Organizer position.

AR258–64. In coming to this conclusion, he examined the history of the Organizer position, prior

and current Participation Agreements, past meeting minute records, and payroll audit records of

District Lodge 1. Id. All of these records were attached to his response and submitted to the

Appeals Committee for consideration. Id. at 265–312.

       On January 26, 2017, the Committee met again to consider plaintiff’s appeal, and based

upon the information presented and the supporting documentation attached to Armideo’s letter,

the Committee voted to deny plaintiff’s appeal. AR316. Plaintiff was notified of the decision on

January 31, 2017. Specifically, Tierney wrote:

       In support of its position, District Lodge 1 provided District Lodge meeting minutes
       and various motions dating back to 1978. Those documents evidence that the
       positions for which District Lodge 1 intended to contribute extended only to
       Business Representatives (alternatively described as Business Agents) and the
       Secretary. Those documents also reflect that the Organizer position was never
       included among the class of employees for which contributions were intended to
       be made – whether during, or after your tenure as the District Organizer. District
       Lodge 1 also provided associated participation agreements. To the extent that the
       participation agreements include language suggesting that contributions were to be
       made for all employees other than those in a bargaining unit which has negotiated
       other pension benefits, there are factors that militate against a strict reading of that
       provision.

       First, the [P]articipation Agreement is a boilerplate agreement that was not drafted
       by District Lodge l. It is a form agreement that is provided to contributing
       employers such as District Lodge 1. Since District Lodge 1 did not draft any of the
       participation agreements, it follows that the agreements should not be construed
       against it. Moreover, the documents illustrate that District Lodge 1 signed separate
       Participation Agreements for the Business Representative position and the
       Secretary position. Had District Lodge 1 intended for the “all employees” language
       to apply to it, it would not have utilized separate participation agreements for the
       business representative and the office secretary positions. One agreement for all
       covered positions would have sufficed.



                                                  6
       Additionally, the documents do reflect your attendance in at least some of the
       Lodge meetings where the IAM National pension plan was discussed, including the
       pension rate for the Business Representative position. Finally, District Lodge 1
       presented two payroll audit reports dated July 10, 2007 (auditing the period of
       January 2004 through December 2006) and May 23, 2014 (auditing the period of
       January 2011 through December 2013). Both reports found no discrepancies for
       the audit periods, including audit periods [when] you were employed as the District
       Lodge 1 organizer. You have not presented any documentary evidence such as an
       employment offer letter or employment agreement that commits District Lodge 1
       to provide a pension through the Fund. In conclusion, none of the documentary
       evidence presented specifically and explicitly indicates that the Organizer position
       was intended by District Lodge 1 to be included in positions for which contributions
       to the Fund were to be made.

AR317–18 (emphasis in original).

       On June 26, 2017, plaintiff filed a complaint in this Court against the Fund and District

Lodge 1 asserting ERISA violations and requesting recovery of his benefits. Compl. ¶¶ 13–21.

                                   STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). To defeat summary

judgment, the non-moving party must “designate specific facts showing that there is a genuine

issue for trial.” Id. at 324 (internal quotation marks omitted).

       The mere existence of a factual dispute is insufficient to preclude summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A dispute is “genuine” only if a

reasonable fact-finder could find for the non-moving party; a fact is “material” only if it is capable



                                                  7
of affecting the outcome of the litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d 1236,

1241 (D.C. Cir. 1987). In assessing a party’s motion, the court must “view the facts and draw

reasonable inferences ‘in the light most favorable to the party opposing the summary judgment

motion.’” Scott v. Harris, 550 U.S. 372, 378 (2007) (alterations omitted), quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962) (per curiam).

        “The rule governing cross-motions for summary judgment . . . is that neither party waives

the right to a full trial on the merits by filing its own motion; each side concedes that no material

facts are at issue only for the purposes of its own motion.” Sherwood v. Wash. Post, 871 F.2d

1144, 1147 n.4 (D.C. Cir. 1989) (alteration in original), quoting McKenzie v. Sawyer, 684 F.2d 62,

68 n.3 (D.C. Cir. 1982). In assessing each party’s motion, “[a]ll underlying facts and inferences

are analyzed in the light most favorable to the non-moving party.” N.S. ex rel. Stein v. District of

Columbia, 709 F. Supp. 2d 57, 65 (D.D.C. 2010), citing Anderson, 477 U.S. at 247.

                                            ANALYSIS

   I.      The Court will grant the Fund’s motion for summary judgment on Count I
           because its determination that plaintiff was ineligible to participate in the Fund
           was reasonable and entitled to deference.

           A. The appropriate standard of review for plaintiff’s eligibility determination is
              the deferential standard.

        As a threshold matter, the Court must determine what standard of review applies to the

Fund’s benefits determination in this case. Section 502(a)(1)(B) of ERISA provides that a

participant or beneficiary 3 of a covered plan may bring an action “to recover benefits due to him




3       While plaintiff is not technically a participant or beneficiary of the plan, he is permitted to
bring an action under this statute claiming that he should be considered a participant. The Supreme
Court held that the term “participant” is “naturally read to mean either ‘employees in, or reasonable
expected to be in, currently covered employment.’” Firestone Tire & Rubber Co. v. Bruch, 489
U.S. 101, 117–18 (1989).
                                                  8
under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights

to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The Supreme Court

has held that courts should apply a de novo standard – instead of the more deferential arbitrary and

capricious or abuse of discretion standard – to a benefits determination under ERISA “unless the

plan provides to the contrary.”       Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 111 (2008),

citing Firestone, 489 U.S. at 115. A plan provides to the contrary when it grants its “administrator

or fiduciary discretionary authority to determine eligibility for benefits.” Id., quoting Firestone,

489 U.S. at 115 (internal quotation marks omitted). Under those circumstances, “[t]rust principles

make a deferential standard of review appropriate.” Firestone, 489 U.S. at 111; cf. Fitts v. Fed.

Nat’l Mortgage Ass’n, 236 F.3d 1, 5 (D.C. Cir. 2001) (deciding when Firestone’s exception

applies).

        The Plan in this case provides:

        The Trustees have the sole and absolute authority, in its discretion, to interpret this
        Plan and to determine eligibility for benefits under this Plan. As part of their
        discretionary powers, the Trustees shall be the sole judge of: (a) the standard of
        proof required in any case; (b) the application and interpretation of this Plan; (c)
        the amount of or entitlement to a pension; and (d) the crediting of Future or Past
        Service.

AR707. And, under the Trust Agreement, the Trustees are empowered “[t]o establish, interpret,

and administer the Plan on behalf of the Employees and their beneficiaries” and “[t]o exercise their

discretionary authority to make all determinations concerning matters of benefit coverage and

eligibility, type, amount, and duration, including interpreting ambiguous provisions of the Plan

and Trust.” AR561; AR566.

        Plaintiff does not dispute the fact that the Plan contains language giving the Trustees

absolute discretionary authority to determine eligibility to benefits under the Plan; nor does

plaintiff dispute the Trustees’ ability to delegate their responsibilities to a committee (as the


                                                   9
Trustees did in this case). 4 Thus, the Court will apply a deferential standard, 5 rather than a de novo

standard, to the Fund’s decision – as announced by the Appeals Committee – denying plaintiff’s

eligibility for pension benefits.

             B. The Appeals Committee did not sub-delegate its authority to District Lodge 1
                when it asked District Lodge 1 for information.

        The Trust Agreement provides that the Trustees may delegate their responsibilities to a

committee:

        The Trustees may allocate fiduciary responsibilities among the Trustees, or to
        committees of the Trustees, and they may delegate fiduciary duties to persons other
        than the Trustees and delegate Trustee responsibilities to investment managers as
        provided in this Restated Trust Agreement and in accordance with the requirements
        of ERISA.

AR560. Here, the authority to determine eligibility was delegated to the Appeals Committee.

        On December 20, 2016, after an initial meeting where the Committee determined that it

needed more information to evaluate plaintiff’s appeal, AR239, the Committee sent a letter to

Anthony Armideo of District Lodge 1 requesting additional information to ascertain its intention



4       Rather, plaintiff seems to be making two arguments with regards to the Trustee’s authority:
First, he argues that because the Participation Agreements have clear language covering “all
employees,” the use of extrinsic evidence outside this contract was unreasonable and as such, the
determination by the Appeals Committee was arbitrary and capricious. Pl.’s Mem. at 6–9. Second,
plaintiff argues that the Appeals Committee improperly delegated its responsibility to determine
his eligibility for benefits to District Lodge 1. Id. at 7. These arguments will be addressed in more
detail below.

5       The standard to be applied in cases where a fiduciary has been given discretionary authority
has been “variously described by the [Supreme] Court as ‘arbitrary and capricious’ or ‘abuse of
discretion,’ but regardless of how it is phrased, the standard to be applied ‘is plainly
deferential.’” James v. Int’l Painters and Allied Trades Indus. Pension Plan, 710 F. Supp. 2d 16,
23 (D.D.C. 2010), quoting Wagener v. SBC Pension Benefit Plan–Non–Bargained Program, 407
F.3d 395, 402 (D.C. Cir. 2005); see also Block v. Pitney Bowes Inc., 952 F.2d 1450, 1454 (D.C.
Cir. 1992) (“The distinction, if any, between ‘arbitrary and capricious review’ and review for
‘abuse of discretion’ is subtle . . . we are satisfied, there is no need to adopt one phrase and avoid
the other.”).


                                                  10
as to who would be covered under the Participation Agreements. AR240. Plaintiff takes the

position that the request for information was an unauthorized sub-delegation of the powers

allocated to the Appeals Committee. Pl.’s Mem. at 7. The Fund maintains that it did not transfer

its authority to the union; rather, it sought the input from District Lodge 1 because it needed

additional information, and then it evaluated the information provided and came to its own final

decision. Fund’s Reply in Supp. of Mot. for Summ. J. [Dkt. # 33] (“Fund’s Reply”) at 4–5.

       The Court agrees that no sub-delegation occurred. In responding to the Committee’s letter,

Armideo provided a number of documents and responses to questions posed by the Appeals

Committee. AR258–312. On January 26, 2017, the Appeals Committee convened a new meeting

at which they considered plaintiff’s appeal. AR313. According to the contemporaneous records,

at that meeting, the Fund’s Executive Director “reviewed the facts, including the material provided

to the Committee by District Lodge No. 1, with the committee. After discussion, [a] motion was

made, seconded and adopted to deny Mr. Anthony’s appeal.” AR316.

       After the decision was made, the Fund’s Executive Director, Rick Tierney, advised plaintiff

that the Appeals Committee had denied his appeal and did not consider him an eligible participant

in the Fund.     AR317–19. Tierney explained that the Committee reviewed the documents

submitted by District Lodge 1, and it found that they showed that District Lodge 1 did not intend

to include Organizers as a job classification covered by the Participation Agreements. See AR317–

18. The Committee also considered the fact that plaintiff did “not present[] any documentary

evidence such as an employment offer letter or employment agreement that commits District

Lodge 1 to provide a pension through the Fund.” AR318. The Appeals Committee did not simply

adopt the District Lodge 1’s findings. Rather, the Committee reviewed the information provided




                                                11
to it by District Lodge 1, evaluated the strength of the evidence, and determined that plaintiff was

not entitled to coverage.

       The Court finds that, by merely requesting information from District Lodge 1, the

Committee did not delegate its authority to make a determination regarding plaintiff’s eligibility.

Indeed, it was prudent to request documentation and seek District Lodge 1’s input to ascertain

whether plaintiff was engaged in “Covered Employment,” because the determination of which job

classifications are covered depends on what the union intended when it executed the Participation

Agreements.

       Furthermore, the record reflects that District Lodge 1 did not view the request for

information as a delegation of decisionmaking authority regarding plaintiff’s eligibility. In

submitting the information to the Fund, Armideo stated:

       I hope you agree that the information that I have provided by way of written text
       above, along with the accompanying attachments[,] support the position of the
       District Lodge, that the District Lodge Organizer is not now and never has been
       entitled to have IAMNPF contributions made by the District Lodge on their behalf.

AR263. Thus, District Lodge 1 plainly understood that the decision would be made by the Appeals

Committee.

       For these reasons, the Court finds there was no unauthorized sub-delegation of the Appeals

Committee’s power to interpret the Plan.

           C. It was reasonable for the Appeals Committee to examine extrinsic evidence to
              determine the meaning of the Participation Agreements.

       The Plan in this case defines a “Participant” as a “Covered Employee who meets the

requirements for participation in this Plan . . . .” AR602. The Plan defines “Covered Employee”

as “a person employed in Covered Employment.” AR597. And “Covered Employment,” in

relevant part, is defined as “employment in a job classification for which employer contributions



                                                12
are required to this Plan by a written agreement between the Trustees and a Contributing Lodge.”

AR416; AR597. Because the definition of “Covered Employment” specifically references a

separate written agreement, it is necessary to look outside of the Plan to interpret its terms. US

Airways, Inc. v. McCutchen, 569 U.S. 88, 102 (2013) (“The words of a plan may speak clearly,

but they may also leave gaps. And so a court must often ‘look outside the plan’s written language’

to decide what an agreement means.”), quoting CIGNA Corp. v. Amara, 563 U.S. 421, 436 (2011).

       The operative written agreements in this case are the Participation Agreements executed

by the Fund and District Lodge 1. 6   And the phrase being interpreted by the Appeals Committee

is found at paragraph 1:

       The undersigned Lodge wishes to become or continue to be a Contributing Lodge
       and to contribute to the I.A.M. National Pension Fund as a Contributing Employer
       to provide coverage under the National Pension Plan for all its employees, except
       those employees in a bargaining unit which has negotiated a Collective Bargaining
       Agreement.

AR47 (emphasis added).

       Plaintiff’s principal argument is that the Participation Agreements clearly state that District

Lodge 1 will provide coverage under the Plan for “all its employees, except those in a bargaining

unit which has negotiated a Collective Bargaining Agreement,” and that since he is an employee



6        The parties disagree on whether the Participation Agreements can be considered part of the
Plan. Plaintiff characterizes the Participation Agreements as plan-related documents. Pl.’s Mem.
at 6, 8 (describing the relevant provision in the Participation Agreements as a term in the Plan);
Pl.’s Reply in Supp. of Summ. J. [Dkt. # 39] (“Pl.’s Reply”) at 3. The Fund argues that it is not
interpreting the Plan when it interprets a provision of the Participation Agreement, although it
recognizes that the Participation Agreements are referenced in the Plan (under the definition of
Covered Employment). Fund’s Reply at 2–3. The Fund argues that interpretation of the
Participation Agreements informs eligibility for benefits under the Plan, and because the Trust
Agreement confers to it “the sole and absolute authority, in its discretion, . . . to determine
eligibility for benefits under this Plan,” it is entitled to deference for its interpretation of the
Participation Agreements. Fund’s Reply at 3. The Court need not decide whether the Participation
Agreements are part of the Plan – whether or not the Participation Agreements are part of the Plan,
the Committee had to interpret them to make its determination.
                                                 13
who is not in a bargaining unit, he should have been covered. Pl.’s Mem. at 6. He maintains that

because the Committee’s interpretation is contrary to the plain language of the Participation

Agreements, and the Committee used extrinsic evidence to support its interpretation, its decision

is unreasonable and the Court should not afford it any deference. Pl.’s Mem. at 7–9. The Fund

responds that the circumstances surrounding the Participation Agreements render the provision at

issue vague, and the history and prior practice of District Lodge 1 show that District Lodge 1 never

intended to provide coverage for plaintiff. Fund’s Reply at 5–7. Thus, its evaluation of the issue

was reasonable and is entitled to deference. Id.

       The Court rejects the Fund’s contention that the “backdrop” of the Participation

Agreements has made the meaning of the provision unclear. Fund’s Reply at 7. Under the rules

governing the construction of contracts, it is not the surrounding circumstances that render a

provision vague; rather, “[a] contract is ambiguous when it or its provisions are reasonably or fairly

susceptible of different constructions or interpretations, or of two or more different meanings.”

Potomac Elec. Power Co. v. Mirant Corp., 251 F. Supp. 2d 144, 148–49 (D.D.C. 2003), citing

Holland v. Hannan, 456 A.2d 807, 815 (D.C. 1983). And, extrinsic evidence may be used “only

when the contract is ambiguous.” Id. at 150; see Commonwealth Commc’ns, Inc. v. NLRB, 312

F.3d 465, 468 (D.C. Cir. 2002) (holding that “[i]n the absence of ambiguity in [a] collective

bargaining agreement . . . [courts] have no cause to examine extrinsic evidence of the parties’

intent”) (internal quotation marks and citation omitted); Papago Tribal Util. Auth. v. FERC, 723

F.2d 950, 955 (D.C. Cir. 1983) (holding that “in the absence of ambiguity[,] the intent of the parties




                                                   14
to a contract must be ascertained from the language thereof”) (internal quotation marks and citation

omitted). 7 Therefore, it is necessary to look at the text of the contract.

        In looking at this provision in isolation, the phrase “all employees” is quite clear. But, the

meaning of a contract is determined by looking at the entire contract, not just one provision. See

WMATA v. Mergentime Corp., 626 F.2d 959, 961 (D.C. Cir. 1980) (“[T]he Court should construe

the contract as a whole so as to give meaning to all of the express terms.”) The Participation

Agreements go on to state in paragraph 2:

        The I.A.M. Lodge shall contribute to the I.A.M. National Pension Fund, National
        Pension Plan for each hour/day or portion thereof for which all employees in all job
        classifications covered by this Agreement are entitled to receive pay under this
        agreement as follows : . . . .

AR47 (emphasis added). 8 By adding the qualifying phrase – “in all job classifications covered by

this Agreement” – the phrase “all employees” is rendered ambiguous, because it is not clear from

the terms of the contract which job classifications are covered by the Participation Agreements.

Because this term of the contract is ambiguous, it was reasonable for the Committee to ascertain

who District Lodge 1 intended to be covered by the Agreement by looking to extrinsic evidence,

such as prior contracts, meeting minutes, and audit files.




7      In reviewing the Committee’s interpretation of the Participation Agreements, the Court
may use principles of contract law. See Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 147–48
(explaining that the remedy provided for in § 1132(a)(1)(B) is designed “to protect contractually
defined benefits” and recognizing the contract-law foundations of the law); McCutchen, 569 U.S.
at 1548–49 (using “[o]rdinary principles of contract interpretation” to construe an ERISA plan).

8      The two provisions cited by the Court are in every Participation Agreement in effect during
the time period that plaintiff is claiming he was entitled to coverage.
                                                  15
           D. The Appeals Committee’s decision that plaintiff is not eligible to participate in
              the Fund was the result of a deliberate, principled, reasonable process and
              supported by substantial evidence.

        In reviewing the Appeals Committee’s decision to deny eligibility to plaintiff under the

deferential standard, the Court must consider whether that decision was reasonable. See Block, 952

F.2d at 1454. A court cannot overturn a decision that is reasonable, “even if an alternative decision

also could have been considered reasonable.” Id. at 1452 (internal quotation marks omitted);

Mobley v. Cont’l Cas. Co., 405 F. Supp. 2d 42, 48 (D.D.C. 2005) (“[A] deferential standard of

review allows the plan administrator to reach a conclusion that may technically be incorrect so

long as it is reasonably supported by the administrative record.”). This means that the Trustees’

decision should not be overturned if it is the result of a “deliberate, principled, reasonable process

and if it is supported by substantial evidence,” that is “more than a scintilla but less than

preponderance.” Buford v. UNUM Life Ins. Co. of Am., 290 F. Supp. 2d 92, 100 (D.D.C. 2003)

(internal quotation marks omitted), citing Leonard v. Southwestern Bell Corp. Disability Income

Plan, 341 F.3d 696, 701 (8th Cir. 2003). With these principles in mind, the Court must determine

whether, “based on the record available to the administrator or fiduciary at the time the decision

was made,” the decision was reasonable and entitled to deference. Crummett v. Metro. Life Ins.

Co., No. 06–01450, 2007 WL 2071704, at *3 (D.D.C. July 16, 2007), citing Block, 952 F.2d at

1455.

        The Fund asserts that it engaged in a deliberate, principled, and reasonable process that

included review of all the documentation submitted by District Lodge 1 and discussions with the

Appeals Committee. The Court agrees. The Appeals Committee considered plaintiff’s request

twice, first in December 2016 and then again in January 2017. At its first meeting, the Committee

acted in a deliberate manner when it determined that it needed additional information before it



                                                 16
could render a decision. AR239. The Committee then requested additional information from

District Lodge 1, and the union responded with over 50 pages of supporting documentation.

AR258–312.

       On January 26, 2017, the Appeals Committee met for a second time to discuss the appeal,

and as noted above, the meeting minutes reflect that the Executive Director “reviewed the facts,

including the material[s] provided to the Committee by District Lodge 1, with the Committee.”

AR316. The Committee Members discussed the evidence and voted to deny plaintiff’s appeal. Id.

The decision letter details a reasoned and principled determination, based on materials in the record

and plaintiff’s failure to supply documentation that would support an alternative conclusion.

AR317–18.

       In addition, the Court’s review of the underlying materials confirms that the Fund’s

decision was based on substantial evidence. First, the Fund reviewed the history of the position.

When the first Participation Agreement was executed in 1978, there was no position of “District

Lodge Organizer” (the position that plaintiff held). AR258–59. The only positions at District

Lodge 1 were the Secretary and the Business Representative. Id. At a meeting dated December

11, 1978, District Lodge 1 approved a motion that Business Representatives should be allowed to

participate in the Fund. AR258; AR268. The Secretary was already participating in the Fund

under a separate Participation Agreement. AR259. This supports the Fund’s understanding that

District Lodge 1, despite the language in the boilerplate Participation Agreement that “all

employees” would be covered, did not intend to cover all employees, because a vote to cover a

particular job classification would have been unnecessary. By virtue of this vote, all of the

employees of District Lodge 1 at that time – the Business Representative and the Secretary – were




                                                 17
covered by the Participation Agreement. But there was no vote at any subsequent meeting to cover

Organizers.

       The Fund also reasoned that because District Lodge 1 did not draft the Participation

Agreements – they were form agreements provided to contributing employers – the broad language

in the Agreement could not be used against it. This is also reasonable given the fact that there is

other language in the Agreements that is inapplicable to District Lodge 1. For example, the

Participation Agreements exempts from coverage “employees in a bargaining unit which has

negotiated a Collective Bargaining Agreement,” but District Lodge 1 never had any employees in

a bargaining unit – it only had the Business Representative, Secretary, and Organizer positions.

AR261.

       The record also shows the Organizer position was not consistently filled, and that no

Organizer with District Lodge 1 ever had contributions made on his behalf to the Fund. The first

District Lodge Organizer, Bill Wheeler, was hired in May of 1988. He worked at District Lodge

1 for two and a half years, and he did not have any contributions made to the fund on his behalf

during that time. AR261. District Lodge 1 did not have another Organizer until plaintiff was hired

in May 2004. AR261–62. When plaintiff left the position in 2012, District Lodge 1 hired Andy

Powell, the current District Lodge Organizer. Powell does not currently have, and never had, any

contributions made on his behalf to the Fund. AR262. In 2015, pursuant to an Apprentice

Organizer program, Brent Coleman was hired by District Lodge 1 as an Apprentice Organizer. Id.

District Lodge 1 has not made any contributions on his behalf either. Id. And District Lodge 1

informed the Fund that it was “never the practice, let alone the intent” to have Organizers be

covered under the pension plan. Id.




                                                18
        The Fund also examined District Lodge 1 meeting minutes and the various motions made

at those meetings dating back to 1978. The meeting minutes from May 1999, May 2002,

September 2004, and April 2009 show that there were motions made concerning increasing

contributions for the Business Representative or Secretary, but never for the Organizer. AR268;

AR283; AR295; AR301. Those meeting minutes support the Fund’s determination that District

Lodge 1 never contributed on behalf of the Organizers, nor did it intend to. The Fund also noted

that plaintiff attended some of the meetings where the contributions to the Fund were discussed

with respect to the Business Representative position, but the minutes reflect no discussion of his

position. AR300; AR302.

        Furthermore, the Fund considered that for the Business Representative and the Secretary

positions, District Lodge 1 executed and signed separate Participation Agreements. AR266;

AR271; AR279; AR285; AR292; AR297.               Plaintiff maintains that they were all the same

agreement, and it is true that the text of all the agreements is the same. See Pl.’s Reply at 5. But

in light of the individual documents executed for the Business Representative and Secretary

positions, it was logical for the Fund to infer that if District Lodge 1 intended to cover the Business

Organizer position, it would have executed another Participation Agreement for that job

classification.

        And finally, the Fund examined the payroll audit records submitted by District Lodge 1.

A third-party audit company was hired by District Lodge 1 to review “whether contributions to

the Trust Fund were being made in accord accordance with the collective bargaining agreement in




                                                  19
effect and with the Trust Agreement.” AR309. The audit company found no underpayments or

overpayments. 9 AR310–11.

       The Court finds that the Appeals Committee’s conclusion that District Lodge 1 did not

intend to make contributions on behalf of Organizers is supported by the administrative record by

substantial evidence and therefore must be upheld even if plaintiff’s position would also be

reasonable. See Pettaway v. Teachers Ins. & Annuity Ass’n of Am., 699 F. Supp. 2d 185, 203

(D.D.C. 2010) (finding that defendant’s determination that plaintiff was not “totally disabled” was

reasonable even if there was evidence to the contrary, because the judgment was supported by

substantial evidence), citing Hall v. Nat’l R.R. Passenger Corp., 559 F. Supp. 2d 38, 48 (D.D.C.

2008); Mobley, 405 F. Supp. 2d at 48. The record is devoid of any evidence that would support a

contrary interpretation, such as a letter of employment to an Organizer detailing his status as a

participant in the Fund or any emails or letters assuring plaintiff or any other Organizer of coverage

under the Plan. AR318. Plaintiff argues that all the documentary evidence he needed to provide

were the Participation Agreements and his own work history. Pl.’s Mem. at 9. But, as the Court




9       The Court notes that it does not find the audit records particularly convincing. Plaintiff
argues that the Participation Agreements were not reviewed by the audit company, see AR310,
and the review was limited to “looking for a mismatch between the contribution reports and the
payroll records” so if an employee was left out of the system, like plaintiff, he was not in the “audit
universe.” Pl.’s Mem. at 8–9. The Fund in response argues that the audit company’s letter
provides that it would review the provisions of the collective bargaining agreements (“CBA”) and
compare the underlying payroll record to the Fund’s contribution records. AR309. Here, District
Lodge 1 does not have a CBA, and so the auditor would have to use the Participation Agreement
to determine whether there had been any deficiencies in contributions. Fund’s Reply at 11. The
Fund further argues that an audit would be impossible without review of the Participation
Agreements. Id. at 12. While defendant’s argument is logical, there is no support for it in the
record – the audit documents submitted do not list the Participation Agreements as a document
reviewed. Nonetheless, the Court finds that there is other evidence from which the Fund
reasonably drew its conclusion.
                                                  20
already found, the Participation Agreements were ambiguous, and it was necessary to consider

extrinsic evidence to determine which job classifications were covered.

           Thus, the Appeals Committee’s denial was reasonable, and the Court will grant the Fund’s

motion for summary judgement on Count I.

     II.      The Court will grant the Fund’s motion for summary judgment on Count II
              because plaintiff cannot bring a cause of action for breach of fiduciary duty under
              § 1132(a)(3) simply to recover benefits.

           In Count II, plaintiff asserts that the Fund breached its fiduciary duties when it violated

§ 1104(a)(1)(D), which states that “a fiduciary shall discharge his duties with respect to a plan

solely in the interest of the participants and beneficiaries and in accordance with the documents

and instruments governing the plan.” Compl. ¶ 20. Plaintiff alleges that “under the terms of the

plan and the applicable Participation Agreements, defendant IAM National Pension Fund owed a

fiduciary duty to plaintiff Anthony to observe and follow the governing terms both of the Plan as

well as the participation agreements.”         Id. ¶ 19.    Plaintiff brought this count pursuant to

§ 1132(a)(1)(B) and § 1132(a)(3). 10 Id. ¶ 21.

           Section 1132(a)(1)(B) states: “A civil action may be brought by a participant or beneficiary

to recover benefits due to him under the terms of his plan, to enforce his rights under the terms of

the plan, or to clarify his rights to future benefits under the terms of the plan.” Section 1132(a)(3)

states: “A civil action may be brought by a participant, beneficiary, or fiduciary to (A) enjoin any

act or practice which violates any provision of this subchapter or the terms of the plan, or (B) to

obtain other appropriate equitable relief (i) to redress such violations or (ii) to enforce any

provisions of this subchapter or the terms of the plan.”




10         These provisions are also the basis of plaintiff’s first count. Compl. ¶ 16.
                                                    21
       In Varity Corp. v. Howe, the Supreme Court concluded that § 1132(a)(3) is a “catchall”

provision that acts “as a safety net, offering appropriate equitable relief for injuries caused by

violations that [§ 1132] does not elsewhere adequately remedy.” 516 U.S. 489, 515 (1996). The

Court explained that “where Congress elsewhere provided adequate relief for a beneficiary’s

injury, there will likely be no need for further equitable relief.” Id.

       The D.C. Circuit has not decided whether a plaintiff may simultaneously pursue a claim

for denial of benefits under § 1132(a)(1)(B) and a claim for breach of fiduciary duty under

§ 1132(a)(3). However, “[c]ourts in this Circuit have generally followed the view of the majority

of circuits that a breach of fiduciary claim under § 1132(a)(3) cannot stand when a plaintiff has an

adequate remedy for her injuries under § 1132(a)(1)(B).” Zalduondo v. Aetna Life Ins. Co., 845

F. Supp. 2d 146, 155 (D.D.C. 2012); see also Clark v. Feder, Semo & Bard, P.C., 808 F. Supp. 2d

219, 226 (D.D.C. 2011) (holding that a plaintiff “may proceed only under § 1132(a)(1)(B) or

§ 1132(a)(3), not under both provisions”); Kifafi v. Hilton Hotels Ret. Plan, 616 F. Supp. 2d 7, 39

(D.D.C. 2009) (dismissing the plaintiff’s breach of fiduciary duties claim on the grounds that “a

plan participant cannot proceed with a breach of fiduciary duty claim under [§ 1132(a)(3)] when

relief is available under other remedial sections of ERISA”).

       However, a plan participant may simultaneously bring claims under § 1132(a) (1)(B) and

§ 1132(a)(3) when § 1132(a)(1)(B) does not provide an adequate and complete remedy for the

participant's injuries. See England v. Marriott Int’l, 764 F. Supp. 2d 761, 780 (D. Md. 2011)

(allowing the plaintiff to pursue claims under both section 1132(a)(1)(B) and 1132(a)(3) because

the remedy sought under section 1132(a)(3) – the reformation of the terms of the benefit awards –

was not available under section 1132(a)(1)(B)).




                                                  22
          Plaintiff argues that his claim is not one for benefits, but for coverage, and so the cases

above are not applicable because they involved claims for benefits. Pl.’s Mem. at 9–10. But

plaintiff cites no case law supporting this distinction, nor does he explain how this distinction is

meaningful. Plaintiff’s complaint states that he “seeks to recover wages and benefits.” Compl.

¶ 16. Additionally, plaintiff is requesting coverage so that he can “recover benefits due to him

under the terms of his plan.” 29 U.S.C. § 1132(a)(1)(B). Thus, the Court finds this distinction is

irrelevant, and the case law above is informative.

          Plaintiff also argues that there is a need for injunctive relief for breach of fiduciary duty

separate from his benefits claim: “[T]he Fund needs to be enjoined from its unlawful delegation

of plan functions to the employer, and must be enjoined to ensure that the employer makes the

restorative contributions required.” Pl.’s Mem. at 10. Determination of whether equitable relief

is appropriate depends on whether “Congress elsewhere provided adequate relief for a

beneficiary’s injury.” Varity, 516 U.S. at 515.

          Here, plaintiff has an avenue for adequate relief under § 1132(a)(1)(B) to recover his

benefits, because he would have been made whole if he had prevailed on his claim in Count I. His

request for injunctive relief is simply a means to obtain the same relief, and he had full opportunity

to air his concerns related to the so-called “unlawful delegation” in connection with his legal claim

in Count I. Therefore, he cannot maintain what is essentially a duplicative action for breach of

fiduciary duty against the Fund, and the Fund’s motion for summary judgment on Count II will be

granted.

   III.      The Court will grant District Lodge 1’s motion for summary judgment on Count
             I.

          Defendant District Lodge 1 has one claim pending against it: plaintiff claims that District

Lodge 1 failed to make contributions to the Fund on Plaintiff’s behalf contrary to the Fund’s plan


                                                   23
document, and therefore District Lodge 1 breached its fiduciary obligations to plaintiff, and its

decision denying plaintiff’s eligibility to the Plan was arbitrary and capricious pursuant to

§ 1132(a)(1)(B) and § 1132(a)(3). Compl. ¶¶ 13–16. District Lodge 1 has moved for summary

judgment on this claim, arguing that it had no authority under the plan documents to determine

eligibility to participate in the Fund, and so it cannot be held liable for an eligibility determination

made by the Fund. District Lodge 1’s Mem. at 5.

        Plaintiff argues that when the Fund sought input from District Lodge 1, and District Lodge

1 provided that input, District Lodge 1 exercised control over the decision and can be held liable

for it. Pl.’s Opp. to District Lodge’s Mot. [Dkt. # 37] (“Pl.’s Opp.”) at 2. But the Court has already

found that the decision denying eligibility was made solely by the Appeals Committee – not

District Lodge 1. See Section I.B supra. As another court in this district has found, “[m]ere

influence over a fiduciary’s decisions regarding a plan is not enough to constitute discretionary

control, triggering ERISA liability.” Harris v. Koenig, 602 F. Supp. 2d 39, 65 (D.D.C. 2009),

quoting Int’l Bhd. of Painters & Allied Trades Union & Indus. Pension Fund v. Duval, 925 F.

Supp. 815, 828 (D.D.C. 1996). Because District Lodge 1 made no decision, there is no basis to

find that District Lodge 1 acted arbitrarily or capriciously. See Cyr v. Reliance Standard Life Ins.

Co., 642 F.3d 1202, 1207 (9th Cir. 2011) (finding that the entity that was responsible for denying

plaintiff’s request for increased benefits was the logical defendant for an action to recover benefits

due under the terms of the plan); Larson v. United Healthcare Ins. Co., 723 F.3d 905, 916 (7th

Cir. 2013) (finding that where the insurance company decided all eligibility questions, the insurer

was a proper defendant in a suit for benefits due under § 1132(a)(1)(B)).

        Furthermore, because the Court has found that the Fund acted reasonably when it

determined that plaintiff was ineligible to participate in the Fund, District Lodge 1 was never



                                                  24
required to make payments on plaintiff’s behalf. Thus, when it did not make payments under the

Participation Agreement, District Lodge 1 did not act “contrary to the documents and instruments

governing the plan” in violation of ERISA, Compl. ¶ 15, and the claim against the union fails.

                                        CONCLUSION

       For all of these reasons, the Court will grant the Fund’s motion for summary judgment and

District Lodge 1’s motion for summary judgement, and it will deny plaintiff’s cross-motion for

summary judgment.

       A separate order will issue.

       SO ORDERED.




                                            AMY BERMAN JACKSON
                                            United States District Judge

DATE: March 29, 2019




                                               25
